314 U.S. 94 (1941)
AUTOMATIC DEVICES CORP.
v.
SINKO TOOL & MANUFACTURING CO.
No. 6.
Supreme Court of United States.
Argued October 22, 1941.
Decided November 10, 1941.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Mr. Drury W. Cooper, with whom Messrs. Henry M. Huxley and Thomas J. Byrne were on the brief, for petitioner.
*95 Messrs. Russell Wiles and Bernard A. Schroeder, with whom Mr. George A. Chritton was on the brief, for respondent.
MR. JUSTICE DOUGLAS delivered the opinion of the Court.
This is a companion case to Cuno Engineering Corp. v. Automatic Devices Corp., ante, p. 84. The court below held that claims 2, 3, and 11 of the Mead patent (No. 1,736,544) were invalid and not infringed. 112 F.2d 335. We granted the petition for certiorari limited to the question of validity of those claims. For the reasons stated in Cuno Engineering Corp. v. Automatic Devices Corp., supra, the judgment is
Affirmed.